PER CURIAM.
In these consolidated appeals, Arthur O. Armstrong appeals district court orders amending an injunction and denying his motion for leave to proceed on appeal in forma pauperis. We have reviewed the record and the district court orders and find no reversible error. Accordingly, we deny the motions for leave to proceed in forma pauperis and for summary judgment and dismiss the appeals as frivolous. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.